IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00324-CV

OTIS DON TALBERT,
                                                           Appellant
v.

BRAD LIVINGSTON, RICK THALER, DAVID SWEETIN, G.
TIMMONS AND J.T. ROBERSON,
                                     Appellee



                           From the 12th District Court
                              Walker County, Texas
                              Trial Court No. 26022


                          MEMORANDUM OPINION


      Otis Don Talbert, an inmate currently incarcerated at the Estelle Unit, filed suit

against several employees of the Texas Department of Criminal Justice Institutional

Division for injuries he received when his foot became trapped in the cell door. The

Office of the Attorney General filed an amicus curiae advisory recommending dismissal

for failure to comply with Chapter 14 of the Civil Practice and Remedies Code.      The

trial court dismissed the claims with prejudice, and Talbert appeals. We affirm.
        Section 14.005 of the Texas Practice and Remedies Code provides:
               (a) An inmate who files a claim that is subject to the grievance
        system established under Section 501.008, Government Code, shall file
        with the court:
               (1) an affidavit or unsworn declaration stating the date that the
        grievance was filed and the date the written decision described by Section
        501.008(d), Government Code, was received by the inmate; and
               (2) a copy of the written decision from the grievance system.
               (b) A court shall dismiss a claim if the inmate fails to file the claim
        before the 31st day after the date the inmate receives the written decision
        from the grievance system.

TEX.CIV. PRAC. & REM. § 14.005 (a) (b) (West 2002). Talbert attached his Step 1 and Step

2 grievances to his petition. The Step 2 grievance indicates that it was received by the

grievance officials on September 21, 2011, and the response was signed on October 24,

2011. The grievance form further indicates that it was returned to Talbert on November

9, 2011. Talbert filed his petition in the trial court on May 4, 2012. The petition was not

filed within 31 days from the date he received the written decision from the grievance

system. TEX.CIV. PRAC. & REM. § 14.005 (b) (West 2002). The trial court did not err in

dismissing the claim. We overrule Talbert’s third issue on appeal. Because we find that

the trial court did not err in dismissing the claim, we need not address the remaining

issues. TEX. R. APP. 47.1.

        We affirm the trial court’s judgment dismissing Talbert’s claims.




                                                  AL SCOGGINS
                                                  Justice




Talbert v. Livingston                                                                    Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed October 3, 2013
[CV06]




Talbert v. Livingston                         Page 3